DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-4, 6-7, 9-12, 14, 16-17, 19-26, 28, 31-34, 36-56, 58-64, 66, 68-74, 76-79, 82-86, 88-89, 91-92, 94, 96, 98-112, 114-127, 129-133, and 135-139 are cancelled.  Claims 1-2, 5, 8, 13, 15, 18, 27, 29-30, 35, 57, 65, 67, 75, 80-81, 87, 90, 93, 95, 97, 113, 128, 134, 140-142 and 147-165 are pending.  Claims 1-2, 5, 8, 13, 15, 18, 27, 29-30, 35, 57, 65, 67, 75, 80-81, 87, 90, 93, 95, 97, 113, 128, 134, 141-142 and 147 are withdrawn.  Claim 140 is amended.  Claims 148-165 are new.  Claims 140 and 148-165 are currently under examination.

Election/Restrictions
Applicant’s election of Group III (claim 140), directed to a method to correct a mutation in a genomic DNA molecule (gDNA) in a cell in the reply filed on December 29. 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2, 5, 8, 13, 15, 18, 27, 29-30, 35, 57, 65, 67, 75, 80-81, 87, 90, 93, 95, 97, 113, 128, 134, 141-142 and 147 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too short and does not describe the disclosure sufficiently.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 146, lines 11, 18, 31 and page 155, line 19. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 148-153, 155, and 161-162 are objected to because of the following informalities:  
claim 148, line 4 has an extra space between the words “the” and “mutation”;
claim 149, line 3 has an extra space between the words “a” and “3’ splice site”;
claim 150, line 3 has an extra space between the words “a” and “polypyrimidine tract”;
claim 151, line 3 has an extra space between the words “a” and “polypyrimidine tract”; 
claim 152, beginning of line 3 appears to have an extra space between the words “the” and “mutation;
claim 153, line 3 has an extra space between the words “directs” and “the inclusion”;
claim 155, line 5 has an extra space between the words “the” and “mutation”;
claim 155, line 7 has an extra space between the words “branch point” and “sequence”;
claim 161, line 4 recites “Streptococcus pyogenes”, which should be italicized;
claim 162 recites the limitation “QInatural” that appears to be a typo for what should read “(i) natural”; and 
claim 162 has an extra space in line 3 between the words “nucleotides” and “that”.  
Additionally, although claim 1 is not under examination, Applicant has amended claim 1 without the proper markings, changing line 1 of claim 1 from “non-replicative” to “replicative”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 140 and 148-165 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 140 recites the limitation “A method to correct a mutation” in line 1 and then recites "corrects or induces a mutation" in lines 5-6.  It is unclear how a “method to correct a mutation” can induce a mutation.  Claims 148-165 depend from claim 140, are included in this rejection because they require the limitations of claim 140, but do not overcome the rejection because they fail to clarify how a method to correct a mutation can induce a mutation.
Also, claim 140 recites the limitation "the donor polynucleotide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 148-165 depend from claim 140, and are therefore included in this rejection.
Also, claim 140 recites the limitation “the donor polynucleotide, system, or composition” in line 17.  There is insufficient antecedent basis for this limitation in the claim. Claims 148-165 depend from claim 140, and are therefore included in this rejection.
Furthermore, claim 140 recites the limitation “a double-stranded DNA break” in line 19.  It is unclear if this is the same or a different double-strand DNA break than that recited in line 14.  Claims 148-165 depend from claim 140, are included in this rejection because they require the limitations of claim 140, but do not overcome the rejection because they fail to clarify whether it is the same or a different double-strand DNA break than that recited in line 14.
Also, claim 140 recites the limitation “a location proximal to the mutation” in line 20.  It is unclear if this is the same or a different location proximal to the mutation than that recited in line 15.  Claims 148-165 depend from claim 140, are included in this rejection because they require the limitations of claim 140, but do not overcome the rejection because they fail to clarify whether it is the same or a different location proximal to the mutation than that recited in line 15.
Claim 155 recites the limitation “the sense strand” in lines 2-3 and 5-7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 156 depends from claim 155, and is therefore included in this rejection.
Claim 155 recites the limitation “the exonic sequence” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 156 depends from claim 155, and is therefore included in this rejection.
Claim 165 recites the limitation “the nucleotide sequence” in line 1.  It is unclear which nucleotide sequence is being referred to in claim 165 because there is a first strand and a second strand comprising a nucleotide sequence in claim 140, from which claim 165 depends via claim 160.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 140 and 148-165 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has amended claim 140, line 3 to recite "a replicative double-stranded DNA molecule" without support in the original disclosure.  The disclosure only recites "non-replicative" molecules. Accordingly, the term "a replicative double-stranded DNA molecule" constitutes new matter. Claims 148-165 depend from the rejected claim and require the limitations of claim 140.  Therefore, claims 148-165 are included in this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 140, 148-158, and 160-165 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaudry et al. 2017 (WO 2017077386 A1, published May 11, 2017; as cited in the IDS filed March 6, 2020).
Regarding claim 140, 149-158, and 160, Beaudry et al. teach cellular, ex vivo and in vivo methods for correcting a mutation in genomic DNA molecules by inserting, correcting, or modulating the expression or function of one or more exons within or near the glucose-6-phosphatase, catalytic (G6PC) gene or other DNA sequences that encode regulatory elements of the G6PC gene by genome editing and restoring glucose-6-phosphatase (G6Pase) protein activity, which can be used to treat Glycogen Storage Disease type 1 a (GSD1 a). (See paras 0012-0013 and 00267.)  Beaudry et al. teach single- and double-stranded donor polynucleotides comprising at least a portion of the wild-type G6PC gene, which encompasses exonic sequence and corrects the mutation. (See paras 0040-0041 and 00335.)  Beaudry et al. further teach donor polynucleotides comprising at least a portion of the wild-type G6PC gene, encompassing lengths of replacement donor templates of 25 to 500 nucleotides. (See paras 0040 and 00453.)  Beaudry et al. further teach genome editing with methods including site-directed endonucleases, which can create double-strand breaks capable of being repaired by NHEJ. (See paras 00332-00336, 00273, 00447 and 00452-00456.)  Beaudry et al. teach genome editing methods using site-directed endonucleases to correct mutation within or near coding and/or splicing sequences (which would inherently be proximal to either a 3’ or 5’ splice site).  (See paras 00273 and 00289.)  Beaudry et al. further teach that splicing signals surrounding the target site can be deleted with gRNAs making cuts approximately +/- 100-3100 bp, which include natural 3’ splice sites and 5’ natural splice sites.  (See paras 00267 and 00457.)  Beaudry et al. teach that donor polynucleotides contact the cell to correct mutations in gDNA (See paras 00274-0283 and 00435 and claims 1-7.)
Regarding claims 148, 154, and 156, Beaudry et al. teach that the mutation in the donor polynucleotide can be substitutions, missense, nonsense, insertions, deletions, frameshift or other mutations in the exons or nearby introns (See paras 0040, 0046, 0048, 0050, 00271, 00364, 00437, 00445-00449, 00658 and Example 105.)
Regarding claim 157, Beaudry et al. teach 5’ cap analogs and modifications (See paras 00479, 00488, 00493-00494, and 00497.)
Regarding claim 161, Beaudry et al. teach CRISPR/Cas systems comprising one or more gRNAs. (See paras 0036-0038 and 0044.)  Beaudry et al. further teach the Cas9 nuclease from Streptococcus pyogenes (SpCas9). (See para 00593.)
Regarding claim 162, Beaudry et al. teach donor polynucleotides comprising natural nucleotides and further teach one or more non-natural and/or modified nucleotides that is a 2’-O-methyl nucleotide. (See para 0060 and 00478.)
Regarding claim 163, Beaudry et al. teach donor polynucleotides comprising one or more backbone modifications and further teach that the backbone modification is a phosphorothioate (See paras 0061 and 00479 and 00482, and 00485-00486.) 
Regarding claim 164, Beaudry et al. teach CRISPR Cas systems and donor polynucleotides comprising blunt ends, a 5’ overhang or a 3’ overhang. (See paras 00292 and 00344.)  
Regarding claim 165, Beaudry et al. teach that templates can include a sequence that differs from the genomic sequence.  (See para 00268.)  Since such templates are different from the target genomic sequence, they cannot be cleaved by the nuclease.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 140 and 148-165 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaudry et al. 2017 (WO 2017077386 A1, published May 11, 2017; as cited in the IDS filed March 6, 2020) as applied to claims  140, 148-158, and 160-165 above, and further in view of Matera and Wang 2014 (Nat Rev Mol Cell Biol. 15:108-21, published January 23, 2014).
The teachings of Beaudry et al. are applied to claim 159 as they were applied to claims 140, 148-158, and 160-165 in the 35 U.S.C. 102 discussion above.
Beaudry et al. do not teach wherein the one or more splicing signals in the donor polynucleotide sequence is: (i) a combination comprising a natural or enhanced 3' splice site and a polypyrimidine tract, or (ii) a combination comprising a natural or enhanced 3' splice site, a polypyrimidine tract, and a branch point.
Matera and Wang disclose the key steps in the life cycle of spliceosomal small nuclear RNAs. (See page 108, col. 1, para 3 to col. 2, para 1.)  Matera and Wang further disclose insights from molecular, genetics, genomic and ultrastructural studies to illustrate how regulatory proteins dictate splice site choice. (See page 108, col. 2, para 1.)
Regarding claim 159, Matera and Wang teach polynucleotides comprising a branch-point recognition sequence, a 3' polypyrimidine tract, upstream of a 3' splice site.  (See Figure 1b and p. 113, left margin under “Branch point”.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify donor polynucleotides of Beaudry et al. to include the splicing signals of a branch point, a polypyrimidine tract, and a 3’ splice site as taught in Matera and Wang.  Beaudry et al. teach donor polynucleotides and genome editing of at least a portion of wild-type G6PC with methods including site-directed endonucleases, which can create double-strand breaks capable of being repaired by NHEJ. (See paras 00332-00336, 00273, and 00452-00456.)  Beaudry et al. further teach correcting the mutation in the G6PC gene at codon 83 of arginine substitutions and teach targeting splice sites to correct mutations of the G6PC protein.  (See paras 00264 and 00267.)  Matera and Wang teach the combination of splicing signals, including a natural or enhanced 3’ splice site, a polypyrimidine tract, and a branch point, which influence splicing and exon-intron definition. (See page 115, col. 2, para 4.)  The ordinary artisan would have been motivated to combine the teachings of Beaudry and Matera and Wang in order to optimize the donor polynucleotides targeting splice sites for genomic editing in a cell.  The ordinary artisan would have had a reasonable expectation of success because splicing signals are well-understood to direct the inclusion of exonic sequences, which they would have wanted to do to correct the mutation in the G6PC gene.
Thus, the claimed invention as a whole is prima facie obvious.

Double Patenting
Claim 151 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 150. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 140 and 148-165 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US11332760B2, in view of Beaudry et al. 2017 (WO 2017077386 A1, published May 11, 2017; as cited in the IDS filed March 6, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
U.S. Patent No. US11332760B2 teaches donor polynucleotides, genome editing systems, methods, pharmaceutical compositions, and kits which correct or induce a mutation that causes Glycogen Storage Disease 1a in a genomic DNA (gDNA) molecule in a cell. (See abstract.)
Claims 1-8 of U.S. Patent No. US11332760B2 encompass donor polynucleotides of least 25 to 500 nucleotides comprising non-replicative double-stranded DNA comprising a nucleotide sequence which corrects or induces a mutation and has a branch point and a polypyrimidine tract upstream a 3’ splice site and donor polynucleotide sequences that comprises an exonic sequence, wherein the mutation is a protein-coding mutation, or wherein the mutation is associated with or causes a disease, or wherein the mutation is associated with or causes Glycogen Storage Disease la (GSD1 a).
However, claims 1-8 of U.S. Patent No. US11332760B2 do not teach the method of correcting a mutation in gDNA using the donor polynucleotides.  Claims 1-8 of U.S. Patent No. US11332760B2 further do not specifically teach that the donor polynucleotide sequence comprising an intronic sequence, or comprising an intronic sequence which corrects the mutation (claim 154), that the 5' most nucleotide of each strand of the donor polynucleotide comprises a 5' phosphate group (claim 157), the site-directed nuclease comprises a CRISPR/Cas system, wherein the CRISPR/Cas system comprises one or more guide RNAs (gRNAs), and wherein the site-directed nuclease comprises a Cas9 polypeptide derived from Streptococcus pyogenes (SpCas9) (claim 161), and that the donor polynucleotide comprises (i) natural nucleotides, (ii) one or more non-natural (claim 162), and/or modified nucleotides, or (iii) one or more non-natural and/or modified nucleotides that is a 2'-0-methyl nucleotide, donor polynucleotide comprises one or more backbone modifications, or wherein the donor polynucleotide comprises one or more backbone modification that is a phosphorothioate (claim 163).
The teachings of Beaudry et al. are applied to claim 159 as they were applied to claims 140, 148-158, and 160-165 in the 35 U.S.C. 102 discussion above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to use the donor polynucleotides of claims 1-8 of U.S. Patent No. US11332760B2 to correct the mutation in the human G6PC gene as disclosed in Beaudry et al.  The ordinary artisan would have been motivated to incorporate the teachings and methods of Beaudry et al with the donor polynucleotides of U.S. Patent No. US11332760B2 to correct a mutation in G6PC that causes GSD1a using donor polynucleotides with CRISPR/Cas systems.  The ordinary artisan would have had a reasonable expectation of success because the instant invention, U.S. Patent No. US11332760B2, and Beaudry et al. use donor polynucleotides for genome editing of exonic sequences in gDNA using CRISPR/Cas systems to treat diseases.  Therefore, the claimed invention is prima facie obvious.
 This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636